Exhibit 10.4

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[...***...].” A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH
THE SECRETARY OF THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Supplemental Agreement to the Entrusted Loan Contract

 

Borrower (Party A): BeiGene (Suzhou) Co., Ltd.

Telephone:

Domicile: E105, 2F, A1 North, 218 Xinghu Rd.

Fax:

Legal representative: John Victor Oyler

 

Entrusted Lender (Party B): Suzhou Industrial Park Biotech Development Co., Ltd.

Telephone: 62956633

Domicile: 5F, A1 North, 218 Xinghu Rd.

Fax:

Legal representative: Pang Junyong

Post code: 215123

 

Agency (Party C): China Construction Bank Suzhou Industrial Park Branch

Telephone: 62781038

Domicile: 8/F, CSSD Building, No. 158 Wangdun Road

Responsible person: Wu Nandai

Post code: 215028

 

Party A, Party B and Party C entered into an Entrusted Loan Contract (Entrusted
Loan [2015] No. 013) on September 2, 2015 (the “Original Contract”).  The three
parties hereby agree to amend the following provisions by mutual agreement:

 

1. In “Clause VI  Guarantee on the Loan” of the Original Contract, “The way of
guarantee to be adopted for the entrusted loan under the Contract will be the
type (II) below:

 

(I)  Party B will sign the Guarantee Contract by its own.

(II) Party B commissions Party C to sign the Guarantee Contract in the name of
the latter.”

 

shall be amended as follows:

 

“The way of guarantee to be adopted for the entrusted loan under the Contract
will be the type (I) below:

 

(I) Party B will sign the Guarantee Contract by its own.

(II) Party B commissions Party C to sign the Guarantee Contract in the name of
the latter.”

 

2. Paragraph (II), (III) and (IV) of “XII (Miscellaneous)” under “Clause XIV
Miscellaneous” of the Original Contract:

 

“(II)  Party A confirms: the completion of the pledge registration procedure for
[...***...] patent guaranteed by BeiGene (Beijing) Co., Ltd. will not be later
than June 30, 2016, otherwise Party B will be entitled to terminate the Contract
and request Party A repaying in advance. Party A shall complete the subsequent
fundraising by itself and mortgage the fixed assets purchased by the fund raised
by itself to Party B.

 

--------------------------------------------------------------------------------

* Confidential Information, indicated by [...***...], has been omitted from this
filing and filed separately with the U.S. Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(III) The mortgage registration procedure for the equipment purchased by Party A
after acquiring the first batch of loan (RMB 60,000,000) guaranteed should be
completed no later than June 30, 2016, otherwise Party B will be entitled to
terminate the Contract and request Party A repaying in advance.  Party A shall
complete the subsequent fundraising by itself and mortgage the fixed assets
purchased by the fund raised by itself to Party B.

 

(IV) The equipment purchased by Party A with the rest RMB 60,000,000 shall also
be mortgaged to Party B. Party A shall conduct the mortgage registration
procedure within 2 months after obtaining the ownership of the equipment.  If
Party A fails to actively assist with Party B in handling the mortgage
registration procedure, Party B will be entitled to terminate the Contract and
request Party A repaying in advance.”

 

shall be amended as follows:

 

“(II) After the ownership of the equipment purchased with the loan is obtained
or after the relevant renovation is finished, Party A shall, within 2 months
after obtaining ownership of the equipment, mortgage the equipment and relevant
renovation to Party B to the maximum extent that is acceptable to the competent
mortgage registration authority.  Party A shall be responsible for, and Party B
and Party C shall cooperate in handling the mortgage registration procedures for
the equipment, etc.  The mortgage registration procedures shall be completed no
later than December 31, 2016; otherwise, Party B will be entitled to terminate
the Contract and request Party A to make early repayment of any loans that it
has already received.  In the meantime, Party A shall complete the subsequent
financing on its own and mortgage the fixed assets purchased through
self-financing as the first mortgage to Party B to the maximum extent acceptable
to the competent mortgage registration authority (no later than June 30, 2017).

 

(III) Party A acknowledges that the [...***...] patent obtained by Beigene Ltd.
(the “Cayman Company”) will be pledged to Party B, and the pledge registration
for such patent will be completed by July 30, 2016 in accordance with the Patent
Pledge Contract to be entered into by the Cayman Company and Party B.  Within 2
months after the Cayman Company or its subsidiary obtains the certificate of
patent issued by the State Intellectual Property Office (SIPO) of China for the
[...***...] patent, the patent will be pledged to Party B and the pledge
registration with the SIPO will be completed.  After the pledge registration and
the relevant procedure for the [...***...] patent are completed, the parties
will work together to cancel the pledge registration for the [...***...]
patent.  In case of failure to complete the pledge registration for the
[...***...] patent by July 30, 2016, Party B will be entitled to terminate the
Contract and request Party A to make early repayment any loans that it has
already received.  In the meantime, Party A shall complete the subsequent
financing on its own and mortgage the fixed assets purchased through
self-financing to Party B to the maximum extent acceptable to the competent
mortgage registration authority (no later than June 30, 2017).”

 

This Supplemental Agreement shall constitute a supplement and amendment to the
Original Contract.  All provisions of the Original Contract that are not amended
shall remain in force and effect.  In case of any discrepancy between the
Original Contract and this Supplemental Agreement, this Supplemental Agreement
shall prevail.

 

--------------------------------------------------------------------------------

* Confidential Information, indicated by [...***...], has been omitted from this
filing and filed separately with the U.S. Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

This Supplemental Agreement shall become effective after the legal
representatives (responsible persons) or authorized agents of all parties hereto
sign or affix a seal to it, and affix the official seals of all parties to it.

 

This Supplemental Agreement shall be made in six counterparts, with each party
holding two counterparts.

 

Party A (official seal):

Signature of Legal Representative (Responsible Person) or Authorized Agent:

 

Party B (official seal):

Signature of Legal Representative (Responsible Person) or Authorized Agent:

 

Party C (official seal):

Signature of Legal Representative (Responsible Person) or Authorized Agent:

 

Date Signed: June 11, 2016

 

--------------------------------------------------------------------------------